COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

              MEMORANDUM ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Elizabeth C. Perez v. Sylvester Turner, Mayor, Karun Sreerama,
                          Director of Public Works and Engineering and The City of Houston

Appellate case number:    01-16-00985-CV

Date Motion Filed:        February 18, 2020

Party Filing Motion:      Appellant, Elizabeth C. Perez

       It is ordered that the motion for en bac reconsideration is denied.

Judge’s signature: _/s/ Evelyn V. Keyes____________________
                   Acting for the Court


Date: __March 10, 2020_______________

En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, and Countiss.